UNITED STATES DISTRICT COURT
Western District of North Carolina
Charlotte Division
October 5, 2019
UNITED STATES OF AMERICA
VS |
GARFIELD CAMPBELL 309-CR-000236-001
To The Honorable Judge Whitney,

My name is Garfield Campbell. | was sentenced in the Western District of
NC to 120 months in the custody of the Federal Bureau of Prisons. | was
released on January, 10, after successfully completing a significant number
of programs throughout my incarceration. | have been on supervised
release since my proclamation. | have had no issues with law enforcement,
no problem maintaining my employment, no restitution or fines, as well as
no violations.

Currently | maintain a stable residence and gainfully employed at Local 72
as a pipe welder, where my job descriptions include pipe fitting and
welding. | currently uphold a good relationship with my previous and
present Probation Officer, Ms. Thomas and Mr. Parker. | am writing you to
ask if you will grant me early release from probation, as | can assure you
that my 8 years incarcerated, 8 months in the halfwayhouse and 1 year of
time spent on supervised release. All this has served to assist me in
becoming the productive citizen that | am today. In addition, | have learned
that | am unable to obtain Life Insurance while under federal supervision.
Also, it is very difficult for me to obtain employment oppurtunities across
America as a traveling welder with the Union. I've worked and trained very
hard to accomplish all of the certifications attached to this letter. Also, |
cannot abtain my real estate brokers license until 5 year after | have
completed probation in the state of Georgia. There are too many restriction
that are holding me back from reaching my greatest potential.

Under the authority provided them pursuant to 18U.S.C 3583 (e) (1), a
United States District Court has discretionary power to terminate a term of

1

Case 3:09-cr-00236-FDW Document 59 Filed 10/15/19 Page 1 of 8

 
0

supervised release after the satisfactory completion of one (1) year. This
authority applies to any term of supervised release, regardless of length.

WHEREFORE, petitioner prays this Honorable Court, pursuant to its
discretionary authority under 18 U.S.C 3583 (e) (1), will terminate
petitioner’s term of supervised release.

| sincerely would like to thank you for your time and consideration in this
regard.

Respectfully Submitted
Pro Se Petitioner

Garfield D. Campbell

Case 3:09-cr-00236-FDW Document 59 Filed 10/15/19 Page 2 of 8

 
 

 

PUT Se)

Fe EEE urou kag
Ce eRe tL 7

#0655

 

 

ServSafe
CERTIFICATION

GARFIELD CAMPBELL

for successfully completing the standards set forth for the ServSafe® Food Protection Manager Certification Examination,
which is accredited by the American National Standards Institute (ANSI)}-Conference for Food Protection (CFP).

15325959 5268

CERTIFICATE NUMBER EXAM FORM NUMBER
6/5/2017 6/5/2022
DATE OF EXAMINATION DATE OF EXPIRATION

Local laws apply. Check with your local regulatory agency for recertification requirements.

 

Sherman Brown
SVP, National Restaurant Association Solutions

In accordance with Maritime Labour Convention 2006, Resolution ADM N 068-2013 (Regulation 3.2, Standard A3.2).

©2015 National Restaurant Association Educational Foundation (NRAEF}. All rights reserved. ServSafe® and the ServSafe logo are trademarks of the NRAEF.
National Restaurant Association® and the arc design are trademarks of the National Restaurant Assaciation.

Thie document cannot be reproduced or altered.
14102901

y.1401

 

Case 3:09-cr-00236-FDW Document 59 Filed 10/15/19 Page 3 of 8

 

Contact us with questions at 175 W Jackson Bld, Ste 1500, Chicago, IL. 60604 or ServSafe@restaurent.
EREST ees

Se

 

 

met Ee

fa watel

 

 

SZ,

=

WAY

Y
09-cr-00236-I

il

y

i)

°

Case 3

 

<i

WH

mm
RL CNR
ay MV a a

OA,

 
 

 

Program £P4 App
December 28,

 

ad
sl
co {Tt
pe
wy TS
he
co
a
Lo
=
+
ee
aa
ro
t

 

 

 

Americat

, SH Ae Safety Council

  
 
 

This card certhigs

GARFIELD CAMPBELL

aq-Hour OSHA Hazare Recognitian Training

 

     
  

for the Construction Incus!

 

 

  

“Bh

Exam Form No. 4821

Cert. No. 10152751

-o GARFIELD D CAMPBELL

for successfully completing the standards set forth by the National Restaurant Association Educational
Foundation for the ServSafe) Food Protection Manager Certification Examination

Date of Examination: 06/21/2013
Date of Expiration: 06/21/2018

Local laws apply. Check with your local regulatory agency for recertification requirements.
£2072 National Restaurant Association Educational Foundation (NRAEF}. All rights reserved,
ServSaie is a registered trademark of the NRAEF, used under license by National Restaurant
Association Solutions, LLC. The ioge appearing next to ServSafe is a tradernark of the

National Restaurant Association.

            
    

iled 10/15/19 Page 5of 8

 

GARFIELD D CAMPBELL =
BTA PIPEFITTER APPRENTICE 2

Cc

2681040 .

40-23-2018
CARD NUMBER -

INITIATED

LOCAL 072 ATLANTA GA
  
 
 

iizeastenn

"13614 Progress Blvd * Alachua, Florida 32615 + p. 888.622.3720 £ 386.518.6255 * www.nccer.org

   

Official Training Transcript

NCCER Card #: 9264209

Trainee Name:

Garfield Campbell

Sponsor: FCI Talladega

 

Address: 565 E Renfroe Rd
Talladega,AL 35160
United States
Module Description Instructor Training Location Completed
ES29201-09 Welding Symbols/ Simbolos _ Vicktavious Collins FCI Talladega 10/20/2017
de soldar
ES29202-09 Reading Welding Detail Vicktavious Collins FCI Talladega 10/20/2017
Drawings/ Lectura de planos
detallados de soldadura
ES29203-09 Physical Characteristics and —_ Vicktavious Collins FCI Talladega 10/20/2017
Mechanical Properties of
Metals/ Caracteristicas fisicas
y propiedades mecanicas de
los metales
ES29204-09 Preheating and Postheating _Vicktavious Collins FCI Talladega 10/20/2017
of Metals/ Precalentamiento y
poscalentamiento de metales
ES29205-09 GMAW and FCAW Equipment Vicktavious Collins FCI Talladega 10/20/2017
and Filler Metals/ GMAW y
FCAW: equipo y metales de
aportacién
ES29206-09 GMAW and FCAW: Plate/ Vicktavious Collins FCI Talladega 10/20/2017
GMAW y FCAW: placa
ES29207-09 GTAW: Equipment and Filler Vicktavious Collins FCI Talladega 10/20/2017
Metals/ GTAW: equipo y
metales de aportacion
ES29208-09 GTAW: Plate/ GTAW: placa _ Vicktavious Collins FCI Talladega 10/20/2017
29101-09 Welding Safety Vicktavious Collins FCI Talladega 4/13/2017
29102-09 Oxyfuel Cutting Vicktavious Collins FCI Talladega 4/13/2017
29103-09 Plasma Arc Cutting Vicktavious Collins FCI Talladega 4/13/2017
29104-09 Air Carbon Arc Cutting and Vicktavious Collins FCI Talladega 4/13/2017
Gouging
29105-09 Base Metal Preparation Vicktavious Collins FCI Talladega 4/13/2017
29106-09 Weld Quality Vicktavious Collins FCI Talladega 4/13/2017
29107-09 SMAW-Equipment and Setup _ Vicktavious Collins FCI Talladega 4/13/2017
29108-09 Shielded Metal Arc Electrodes Vicktavious Collins FCI Talladega 4/13/2017

Page 1

Case 3:09-cr-00236-FDW Document 59 Filed 10/15/19 Page 6 of 8 Printed 10/5/2019

 

 
  
 
 

29109-09
29110-09
29111-09

29112-09
27101-13
27102-13

27103-13
27104-13

27105-13
27109-13

27110-13
27111-13
27112-13
03101-07
03102-07
03103-07

03104-07
03105-07
03106-07
03107-07
03108-07
03109-07
03201-13
03202-13
03203-13

03204-13
03205-13

03206-13
03211-13
03213-13

Page 2

Joint Fit-Up and Alignment
SMAW-Groove Welds and

Backing

THE STANDARD FOR DEVELOPING CRAFT PROFESSION

"43614 Progress Blvd « Alachua, Florida 32615 « p. 888.622.3720 £ 386.518.6255 * www.nccer.org

Official Training Transcript
SMAW-Beads and Fillet Welds Vicktavious Collins

Vicktavious Collins
Vicktavious Collins

SMAW-Open V-Groove Welds Vicktavious Collins

Orientation to the Trade

Patrick Epperson

Building Materials, Fasteners Patrick Epperson

and Adhesives

Hand and Power Tools

Patrick Epperson

Introduction to Construction Patrick Epperson
Drawings, Specifications, and

Layout
Floor Systems

Introduction to Building
Envelope Systems

Basic Stair Layout

Wall Systems

Patrick Epperson
Patrick Epperson

Patrick Epperson
Patrick Epperson

Ceiling Joist and Roof Framing Patrick Epperson

Introduction to HVAC
Trade Mathematics
Copper and Plastic Piping

Practices

Soldering and Brazing

James Baggett
James Baggett
James Baggett

James Baggett

Ferrous Metal Piping Practices James Baggett

Basic Electricity
Introduction to Cooling
Introduction to Heating
Air Distribution Systems

James Baggett
James Baggett
James Baggett
“James Baggett

Commercial Airside Systems James Baggett

Chimneys, Vents, Flues
Introduction to Hydronic

Systems

Air Quality Equipment

James Baggett
James Baggett

James Baggett

Leak Detection, Evacuation, James Baggett
Recovery and Charging

Alternating Current

Heat Pumps

Sheet Metal Duct Systems

Case 3:09-cr-00236-FDW Document 59 Filed 10/15/19 Page 7 of 8 printed 10/5/2019

James Baggett
James Baggett
James Baggett

FCI Talladega
FCI Talladega
FCI Talladega

FCI Talladega
FCI Talladega
FCI Talladega

FCI Talladega
FCI Talladega

FCI Talladega
FCI Talladega

FCI Talladega
FCI Talladega
FCI Talladega
FCI Talladega
FCI Talladega
FCI Talladega

FCI Talladega
FCI Talladega
FCI Talladega
FCI Talladega
FCI Talladega
FCI Talladega
FCI Talladega
FCI Talladega
FCI Talladega

FCI Talladega
FCI Talladega

FCI Talladega
FCI Talladega
FCI Talladega

 
 

4/13/2017
4/13/2017
4/13/2017

4/13/2017
6/25/2015
6/25/2015

6/25/2015
6/25/2015

6/25/2015
6/25/2015

6/25/2015
6/25/2015
6/25/2015
3/4/2015
3/4/2015
3/4/2015

3/4/2015
3/4/2015
3/4/2015
3/4/2015
3/4/2015
3/4/2015
3/4/2015
3/4/2015
3/4/2015

3/4/2015
3/4/2015

3/4/2015
3/4/2015
3/4/2015
 
 
 
 

     

Gare nae eu rakela kere ama lassOn

"13614 Progress Blvd * Alachua, Florida 32615 + p. 888.622.3720 £ 386.518.6255 * www-nccer.org.

Official Training Transcript

 

Page 5

Case 3:09-cr-00236-FDW Document 59 Filed 10/15/19 Page 8 of 8 printed 10/5/2019

 
